DETAILED ACTION
Request for Continued Examination (RCE)
The RCE filed November 21, 2022 is hereby acknowledged.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8 and 9, filed November 21, 2022, with respect to claim 18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi et al. U.S. Patent No. 11,295,563 (hereinafter Kuenzi) in view of Arellano et al. U.S. Patent No. 11,381,676 (hereinafter Arellano).
Regarding claim 1, Kuenzi discloses an electronic device (12) configured to communicate with one or more access control 5devices (16), the electronic device comprising: a memory circuitry (46); an interface circuitry (40/50/52); and a processor circuitry (44); wherein the processor circuitry is configured to: 10obtain permission data associated with the at least one of the one or more access control devices (column 8, lines 52-67) determine, based on the permission data obtained, prioritization data associated with the one or more access control devices (column 9, lines 43-53) and indicative of an order or priority of the one or more access control devices (column 9, line 61 through column 10, lines 11); and control, based on the prioritization data, at least one of the one or more access 15control devices (column 9, lines 54-60 and column 10, 24-29), 
Kuenzi further discloses determining a user intent with an electronic device for the purpose of controlling one or more access control devices merely pointing the electronic device at a lock (column 9, lines 24-29) or automatically by taking into account a user’s schedule and behavior (column 11, lines 55-64) which one of ordinary skill would understand could all be performed while maintaining the electronic device in a locked state, but fails to explicitly recite performing control while maintaining the electronic device in a locked state.  Arellano, however discloses performing control of access control devices with an electronic device while maintaining the electronic device in a locked state (column 5, lines 18-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate maintaining the electronic device in a locked state into the system of Kuenzi since doing so would provide additional security for the electronic device.
	Regarding claim 2, Kuenzi discloses an electronic device determine at least one proximity parameter related to a difference in physical 20locations between the electronic device and at least one of the one or more access control devices and - determine the prioritization data associated with the one or more access control devices based on the determined at least one proximity parameter (column 9, line 61 through column 10, line 11).
	Regarding claim 3, Kuenzi discloses an electronic device herein the processor circuitry is configured to determine the at least one proximity parameter based on a wireless measurement parameter of an activation signal (i.e., advertisement) received from the at least one of the one or more access control devices (column 9, line 61 through column 10, line 11).
	Regarding claim 4, Kuenzi discloses an electronic device wherein the wireless measurement parameter comprises one or more of: a received activation signal strength parameter, an activation signal quality parameter, an angular measurement parameter, and a time of arrival parameter (see RSSI; column 9, line 61 through column 10, line 11).
	Regarding claim 5, Kuenzi discloses an electronic device wherein the activation signal received from the at least one of the one or more access control device for the wireless measurement parameter is received using a short-range wireless communication 5system and/or an optical communication system (see Bluetooth; column 10, lines 12-23). 
	Regarding claims 11-15, method claims 11-15 are drawn to the method of using the corresponding apparatus claimed in claims 1-5.  Therefore, method claims 11-15 correspond to apparatus claims 1-5 and are rejected for the same reasons of anticipation as used above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi as modified by Arellano and further in view of Angelov et al. U.S. Patent Application Publication No. 2021/0084494 (hereinafter Angelov).
Regarding claim 6, Kuenzi as modified by Arellano discloses an electronic device according to claim 1 as discussed above, but fails to explicitly disclose the processor circuitry being configured to: determine a pattern associated with the at least one of the one or more access 10control devices, and determine the prioritization data associated with the one or more access control devices based on the determined pattern.
Angelov discloses a system wherein processor circuitry (104) is configured to determine a pattern associated with the at least one of the one or more access 10control devices (i.e., previous attempts to access the particular resource and a path of approach and moving direction), and determine the prioritization data associated with the one or more access control devices based on the determined pattern (paragraph [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Angelov into the electronic device of Kuenzi as modified by Arellano since doing so would allow the device to predict which access control device a user intends to control thereby quickly determining prioritization data.
	Regarding claim 16, method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 6.  Therefore, method claim 16 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi as modified by Arellano and further in view of Irani et al. U.S. Patent No. 10,389,987 (hereinafter Irani).
Regarding claim 7, Kuenzi as modified by Arellano discloses an electronic device according to claim 1 as discussed above, including detecting the one or more access control devices (column 9, lines 43-53) but fails to explicitly disclose the processor circuitry being configured to: determine whether there is a new access control device amongst the one or more detected access control devices.
Irani discloses a system comprising processor circuitry configured to: determine whether there is a new access control device amongst the one or more detected access control devices (column 10, lines 14-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Irani into the electronic device of Kuenzi as modified by Arellano since doing so would allow the system to be scalable thereby capable of easily allowing control of additional access control devices as needed.
	Regarding claim 17, method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 7.  Therefore, method claim 17 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.
Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claim language and the applicant’s remarks on pages 8 and 9 in response to the Office Actions mailed August 24, 2022 and November 2, 2022 distinguish the application’s invention over the references that accompanied the Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons discussed with regard to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 30, 2022